                     Case 18-10601-MFW               Doc 1902        Filed 12/28/18         Page 1 of 5



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                : Chapter 11
In re:                                                          :
                                                                : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                : (Jointly Administered)
                            1
                  Debtors.                                      :
                                                                : Proposed Obj. Deadline: January 9, 2019 at 4:00 p.m. (ET)
                                                                  Proposed Hearing Date: January 14, 2019 at 11:30 a.m. (ET)
                                                                :
-------------------------------------------------------------- x Related Docket No.: 1900

               MOTION TO FILE UNDER SEAL PORTIONS OF THE MOTION OF THE
              DEBTORS AND LANTERN ENTERTAINMENT, LLC PURSUANT TO FED.
              R. BANKR. P. 9019 FOR APPROVAL OF (I) SETTLEMENT AGREEMENT
              REGARDING THE A&E TELEVISION NETWORKS AGREEMENTS AND
                 (II) STIPULATION WITH PORTFOLIO FUNDING COMPANY LLC I

                       The above-captioned debtors and debtors in possession (the “Debtors”) and

      Lantern Entertainment, LLC (together with its affiliates, “Lantern”), by and through their

      undersigned counsel, hereby file this motion (the “Motion to Seal”) for entry of an order,

      pursuant to section 107(b) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

      9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9018-

      1(d) and 9018-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

      Bankruptcy Court for the District of Delaware (the “Local Rules”), authorizing the Debtors and

      Lantern to file under seal certain confidential commercial information in the Motion of the

      Debtors and Lantern Entertainment, LLC Pursuant to Fed. R. Bankr. P. 9019 For Approval of

      (I) Settlement Agreement Regarding the A&E Television Networks Agreements and (II)


      1
               The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
      (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
      New York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
      procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of this information may be obtained on the website of the Debtors’
      noticing and claims agent at http://dm.epiq11.com/twc.



      #51389449 v1
               Case 18-10601-MFW         Doc 1902       Filed 12/28/18     Page 2 of 5



Stipulation with Portfolio Funding Company LLC I (the “Settlement Motion”). In support of this

Motion to Seal, the Debtors and Lantern respectfully state as follows:

                                         BACKGROUND

                1.     On December 28, 2018, the Debtors and Lantern filed the Settlement

Motion. By the Settlement Motion, the Debtors and Lantern seek Court approval of a settlement

agreement (the “Settlement Agreement”) by and among the Debtors, Lantern and A&E

Television Networks, LLC and its related entities (collectively, “AETN”) and a stipulation .

                2.     The Settlement Motion includes a copy of the Settlement Agreement,

which contains certain confidential commercial information and related confidentiality

provisions. Accordingly, the Debtors and Lantern are filing this Motion to Seal such confidential

information.

                                      RELIEF REQUESTED

                3.     By this Motion to Seal, Lantern and the Debtors request entry of an order

(i) permitting the Debtors and Lantern to file under seal the unredacted Settlement Motion

containing the confidential commercial terms of the Settlement Agreement and (ii) directing that

the unredacted Settlement Motion shall remain under seal and confidential and not be made

available to anyone except for (a) the Court, (b) the U.S. Trustee (if requested), (c) counsel for

the official committee of unsecured creditors (the “Committee”) on a “professional eyes only”

basis and (d) counsel to AETN.

                              BASIS FOR RELIEF REQUESTED

                4.     Section 107(b) requires the Court to protect confidential commercial

information from public disclosure. 11 U.S.C. § 107(b) (“On request of a party in interest, the

bankruptcy court shall . . . protect an entity with respect to a trade secret or confidential research,



                                                 -2-
#51389449 v1
               Case 18-10601-MFW        Doc 1902      Filed 12/28/18     Page 3 of 5



development, or commercial information . . . .”). Once the Court determines that an entity is

seeking protection of information that falls within one of the categories enumerated in section

107(b) of the Bankruptcy Code, such as confidential commercial information, “the court is

required to protect a requesting interested party and has no discretion to deny the application.”

Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24,

27 (2d Cir. 1994).

                 5.     Courts have held that protection under section 107(b) of the Bankruptcy

Code must be granted if the information sought to be protected is commercial information, and

significantly, that commercial information need not rise to the level of a trade secret to be

entitled to protection. Id. at 28 (finding that the use of the disjunctive in section 107(b)(1)

“neither equates ‘trade secret’ with ‘commercial information’ nor requires the latter to reflect the

same level of confidentiality as the former”). Further, in contrast with Rule 26(c) of the Federal

Rules of Civil Procedure, section 107(b) of the Bankruptcy Code does not require an entity

seeking such protection to demonstrate “good cause.” Orion Pictures Corp., 21 F.3d at 28. Nor

does it require a finding of “extraordinary circumstances or compelling need.” Id. at 27.

                 6.     Rather, a party seeking the protection of section 107(b) of the Bankruptcy

Code need only demonstrate that the information is “confidential” and “commercial” in nature.

Id. at 27; see also In re Global Crossing Ltd., 295 B.R. 720, 725 (Bankr. S.D.N.Y. 2003)

(recognizing that the purpose of Bankruptcy Rule 9018 is to “protect business entities from

disclosure of information that could reasonably be expected to cause the entity commercial

injury”).      Once it is established that the subject information qualifies as “commercial

information” under section 107(b)(1), the Bankruptcy Code mandates that this information be

protected from disclosure. See Global Crossing, 295 B.R. at 725.



                                                -3-
#51389449 v1
               Case 18-10601-MFW         Doc 1902      Filed 12/28/18   Page 4 of 5



                7.     Sufficient cause exists for the Court to grant the relief requested in this

Motion to Seal because the Settlement Motion contains confidential “commercial information”

as used in section 107(b)(1).       Specifically, the Settlement Motion includes a copy of the

Settlement Agreement, which includes certain information regarding the settlement payment

amount. As reflected in the confidentiality provisions of the Settlement Agreement, AETN treats

that information as confidential, and the Debtors and Lantern agreed to not disclose that

information. Permitting disclosure of such information could impair AETN’s ability to negotiate

similar settlement agreements in the future, provide an unfair advantage to its competitors and

cause commercial harm. The relief requested by this Motion to Seal is also limited in scope and

will result in the redaction of the amount of the settlement payment. All other information

regarding the terms of the Settlement Agreement will be publicly disclosed and available to all

parties in interest.

                8.     For these reasons, the Debtors and Lantern submit that good cause exists

for the Court to grant the relief requested in this Motion to Seal.

                                             NOTICE

                9.     Notice of this Motion to Seal will be provided to the following parties or

their counsel (i) AETN; (ii) the U.S. Trustee; (iii) the Committee; (iv) Portfolio Funding

Company LLC I; and (v) parties entitled to receive notice in these chapter 11 cases pursuant to

Bankruptcy Rule 2002. The Debtors and Lantern submit that no other or further notice is

required under the circumstances.




                                                 -4-
#51389449 v1
               Case 18-10601-MFW         Doc 1902      Filed 12/28/18     Page 5 of 5



                                         CONCLUSION

                WHEREFORE, the Debtors and Lantern respectfully request that the Court enter

the proposed order, substantially in the form attached hereto as Exhibit A, granting the relief

requested in this Motion to Seal and such other and further relief as is just and proper.

Dated: December 28, 2018
Wilmington, DE


/s/ Zachary I. Shaprio                             /s/ David B. Stratton
RICHARDS, LAYTON & FINGER, P.A.                    PEPPER HAMILTON LLP
Mark D. Collins (No. 2981)                         David B. Stratton, Esq. (No. 960)
Russell C. Silberglied (No. 3462)                  Evelyn J. Meltzer, Esq. (No. 4581)
Paul N. Heath (No. 3704)                           Hercules Plaza, Suite 5100
Zachary I. Shapiro (No. 5103)                      1313 N. Market Street
Brett M. Haywood (No. 6166)                        Wilmington, DE 19801
David T. Queroli (No. 6318)                        Telephone: (302) 777-6500
One Rodney Square                                  Email: stratton@pepperlaw.com
920 North King Street                                     meltzere@pepperlaw.com
Wilmington, DE 19801
Telephone: (302) 651 7700
Facsimile:      (302) 651-7701

- and -                                            - and -

CRAVATH, SWAINE & MOORE LLP                        AKIN GUMP STRAUSS HAUER & FELD LLP
Paul H. Zumbro (admitted pro hac vice)             Meredith A. Lahaie, Esq. (admitted pro hac vice)
George E. Zobitz (admitted pro hac vice)           Michael S. Stamer, Esq. (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)            One Bryant Park
Worldwide Plaza                                    Bank Of America Tower
825 Eighth Avenue                                  New York, NY 10036
New York, NY 10019                                 Email: mlahaie@akingump.com
Telephone: (212) 474-1000                                 mstamer@akingump.com
Facsimile: (212) 474-3700

Attorneys for the Debtors                          Attorneys for Lantern Entertainment, LLC




                                                 -5-
#51389449 v1
